Citation Nr: 0830894	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-17 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 13, 1998, 
for the grant of service connection for schizophrenia, to 
include whether there was clear and unmistakable error (CUE) 
in an August 1999 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an effective date earlier than July 13, 1998 for the 
grant of service connection for schizophrenia, paranoid type.  
The veteran's claims file was subsequently transferred to the 
Cleveland, Ohio RO.

The Board notes that the veteran has made general allegations 
that there was error in all of the many VA decisions which 
denied service connection for schizophrenia over the years.  
These include Board decisions dated in March 1979, July 1991 
and August 1997.  A final decision by the Board may be 
revised or reversed on the grounds of CUE.  See 38 U.S.C.A. 
§ 7111(a).  No Board CUE motion has been filed.  

With respect to the multiple rating decisions that denied 
service connection for a psychiatric disorder dated prior to 
the August 1997 Board decision, a Board decision subsumes the 
prior rating decisions which address the same issue.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), Dittrich v. 
West, 163 F.3d 1349 (Fed. Cir. 1994).  A review of such a 
rating decision is a collateral attack on a final Board 
decision, which is outside the scope of the RO's authority.  
Id.  Thus, the RO is prohibited from reviewing its own 
decisions for CUE, where a Board decision has subsequently 
addressed the underlying issue, and the veteran cannot claim 
CUE in a rating decision, if a later Board decision addressed 
the same issue.

This claim was remanded by the Board in August 2006 for 
additional evidentiary development.  This having been 
accomplished, the claim is returned to the Board for 
adjudication.

The undersigned Acting Veterans Law Judge was designated by 
the Chairman to participate in this decision pursuant to 38 
U.S.C.A. § 7102(b).


FINDINGS OF FACT

1.  A Board decision in August 1997 declined to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder; in January 1998, the veteran's motion 
for reconsideration to the Board was denied; the veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), but withdrew his appeal in July 
1998.  

2.  The veteran was informed of the award of service 
connection for a psychiatric disorder, assigning a 70 percent 
disability rating effective July 13, 1998, including his 
right to appeal.

3.  The August 1999 rating decision was supported by the 
evidence then of record, as well as the law in effect at that 
time.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 13, 
1998, for the grant of service connection and for 
schizophrenia based on CUE in a prior rating decision, have 
not been met.  38 U.S.C.A. § 5110(West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.105(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that the VCAA is not 
applicable to the issue of CUE.  The Court has held that the 
VCAA does not apply to CUE actions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply 
to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
VCAA does not apply to CUE claims because regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A, that RO CUE must be 
based upon the evidence of record at the time of the 
decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 
(Fed. Cir. 2000) (upholding Board CUE regulations to this 
effect).

With respect to the veteran's claim of entitlement to an 
effective date earlier than July 13, 1998 for schizophrenia, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

A letter dated in August 2006 fully satisfied the duty to 
notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the August 2006 notice letter 
informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  

Although the notification letter was not sent prior to the 
initial adjudication of the veteran's claim, this was not 
prejudicial to the veteran since he was subsequently provided 
adequate notice and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided in September 2007.  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  

VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 
(2007); see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  
In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  

Thus, even though the initial VCAA notice came after the 
initial adjudication, there is no prejudice to the claimant.  
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)

The August 2006 notice letter also informed the veteran of 
how the appropriate disability rating or effective date is 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran's pertinent medical records have been obtained, 
to the extent available.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




II.  The Merits of the Claim

The veteran claims entitlement to an earlier effective date 
for the award of service connection for schizophrenia on the 
premise that a final August 1999 RO rating decision, which 
granted service connection for schizophrenia effective July 
13, 1998, should be revised on the basis of CUE. 

CUE

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Where a claim of service 
connection has been previously denied, only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date for the award.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  In Rudd, the Court stated that a 
claimant can attempt to overcome the finality of a decision 
which assigns an effective date in one of two ways, by a 
request of revision of those RO decisions based on CUE, or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 
38 U.S.C. § 5109A(a) ("A decision by the Secretary ... is 
subject to revision on the grounds of clear and unmistakable 
error.  If evidence establishes the error, the prior decision 
shall be reversed or revised."); 38 U.S.C. § 5108 ("If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and mistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 
470, 475 (2004).

In the present case, the veteran seeks an effective date 
prior to the date of the claim.  The veteran does argue that 
the request for an earlier effective date should be construed 
as a motion to revise based on CUE.  Otherwise, the only 
remaining possibility in this case is that the claim can be 
processed as some form of freestanding claim for an earlier 
effective date even though there is a final decision of 
record.  That is, the August 1999 rating decision which 
granted service connection for schizophrenia and assigned an 
effective date of July 13, 1998, was not appealed to the 
Board and became final.  However, this possibility vitiates 
the rule of finality.  See Leonard and Cook, both supra.  
Accordingly, to the extent that the veteran would improperly 
raise a freestanding "claim for an earlier effective date" 
in an attempt to overcome the finality of the August 1999 
rating decision, the appeal cannot prevail.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992).

To prove the existence of CUE as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  See Yates v. West, 213 F.3d 
1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 
F.3d 1378, 1381 (Fed. Cir. 1999).

It has been held that CUE is a very specific and rare kind of 
'error''.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  See Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  See Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook, supra.  In Cook, the United States Court of Appeals for 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
See Crippen v. Brown, 9 Vet. App. 412 (1996).  

Further, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Subsequently developed evidence may 
not be considered in determining whether error existed in the 
prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

The mere misinterpretation of facts does not constitute CUE.  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time it was made.  See Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  See Eddy v. Brown, 9 Vet. App. 52 
(1996).  Where evidence establishes CUE, the prior decision 
will be reversed or amended.  See 38 C.F.R. § 3.105(a).  For 
the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Id.

The veteran contends that he should be awarded retroactive 
benefits regarding his award of service connection for 
schizophrenia back to 1967, when he was discharged from 
service.  He argues that all of the prior rating decisions 
and Board decisions were incorrect, and that all of the 
elements for a successful service connection claim were 
substantiated by the evidence of record at that time.  As 
indicated above, all prior rating decisions have been 
subsumed by the August 1997 Board decision.  See Smith, 
supra.  As noted, however, No Board CUE motion has been 
filed.  The issue properly before the Board is entitlement to 
an effective date earlier than July 13, 1998, for the grant 
of service connection for schizophrenia, to include whether 
there was CUE in an August 1999 rating decision

A claim that the evidence was not properly weighed or 
evaluated in August 1999 cannot constitute CUE, and the 
allegation of CUE must specifically state what error occurred 
and how the outcome would have been manifestly different.  As 
in this case, broad-brush allegations of failure to follow 
the regulations or failure to give due process, or any other 
general, non-specific claim of error cannot satisfy the 
stringent pleading requirements for the assertion of CUE.  
All of the evidence of record was considered at the time of 
the August 1999 rating decision and the law was properly 
applied.  The veteran was granted service connection for 
schizophrenia as the evidence he submitted was new and 
material and linked his current disability to service.  The 
assigned effective date was the date of the claim to reopen 
per 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The law and regulation in effect in 1999, provided that the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In 
cases involving direct service connection, the effective date 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  If a claim is received after a final 
disallowance, the effective date if the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii).  

The RO determined that the later of the two dates between 
date of entitlement and date of claim, was the date of claim.  
That date was used as the effective date for service 
connection.  The correct facts were considered by the RO and 
the applicable law and regulation were correctly applied in 
the rating decision at issue.  

In short, the Board concludes that the August 1999 rating 
decision does not include the kind of error of fact or law 
which would compel a conclusion that the result would have 
been manifestly different but for the alleged error, and 
there is simply no basis upon which to find clear and 
unmistakable error in this decision.  The veteran's motion 
requesting that the August 1999 rating decision should be 
revised or reversed on the grounds of CUE must be denied.



Earlier Effective Date

Having disposed of the question of whether CUE was committed 
in August 1999, the Board now turns to the issue of whether 
the veteran may be entitled to an effective date prior to 
July 13, 1998.  As noted above, the veteran alleges that he 
has suffered from a psychiatric disorder since his separation 
from service.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  See 38 C.F.R. § 3.400.  In cases involving 
direct service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one year period prescribed by 
38 U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained CUE.  See 38 U.S.C.A. 
§§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006.  38 C.F.R. § 3.156(c) was 
revised to establish clearer rules regarding reconsideration 
of decisions on the basis of newly discovered service 
department records.  The substance of 38 C.F.R. § 3.400(q) is 
now included in the revised § 3.156(c).  In this case, 
additional service department records have not been received.  
Thus, the changes in VA's regulations do not affect this 
claim.  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  See 38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2007); Servello, 3 Vet. 
App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the Court's precedents and 
public policies underlying the statutory scheme).  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 38 
C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 
(Fed. Cir. 1999), (an expressed intent to claim benefits must 
be in writing in order to constitute an informal claim; an 
oral inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as  the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital examination.  See 38 C.F.R. 
§ 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contains two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has been previously 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.

The veteran's petition to reopen his previously denied claim 
of entitlement to service connection for a psychiatric 
disorder was denied by the Board in August 1997.  The Board 
found that the veteran had not submitted new and material 
evidence sufficient to alter the outcome of his claim.  
Thereafter, there is no formal correspondence from the 
veteran until July 13, 1998, the date of his claim to reopen 
the matter.  The veteran argues that the effective date 
should go back to when he initially filed his claim for VA 
benefits for nervousness in 1967.  However, as all of the 
prior rating decisions have been subsumed, the Board may only 
refer back to the August 1997 Board decision.  The earliest 
claim thereafter was the July 14, 1998 claim.  

With respect to any medical records dated prior to August 
1999, it is clear that such records may only form the basis 
of an informal claim for service connection in cases in which 
service connection had previously been denied on the basis 
that the disability was not compensable in degree.  This was 
not the case here.  See Brannon; Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA").  
Thus, any prior VA medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking treatment 
does not establish a claim 
(to include an informal claim), for service connection or to 
reopen the claim of service connection.

The Board also notes that the holding in Rudd prevents the 
assignment of an earlier effective date on any other basis 
than CUE.

Although the veteran may indeed have suffered from 
schizophrenia prior to July 1998, the effective date for 
service connection based on a claim to reopen cannot be any 
earlier than the date of receipt of claim.  

The Board is sympathetic to the veteran's situation, but 
concludes that an effective date earlier than July 13, 1998, 
is not warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).  






ORDER


Entitlement to an effective date earlier than July 13, 1998, 
for the grant of service connection for schizophrenia, to 
include whether there was clear and unmistakable error (CUE) 
in an August 1999 rating decision, is denied.




____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


